      Case: 1:18-cv-07562 Document #: 18 Filed: 12/13/18 Page 1 of 6 PageID #:61



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 WARREN B. MCFERREN,

      Plaintiff,                                         Case No. 1:18-cv-07562

 v.                                                      Honorable John J. Tharp, Jr.
 FAIR COLLECTIONs &
 OUTSOURCING, INC. and TRANS                             Honorable Michael T. Mason
 UNION LLC,                                              Magistrate Judge

      Defendants.

                                    INITIAL STATUS REPORT

        Pursuant to Fed. R. Civ. P. 26(f) and this Court’s Case Procedures, the parties submit the

following Initial Status Report.

1.      The Nature of the Case

        A.         Identify (names and contact information) for all attorneys of record for each

                   party, including the lead trial attorney.

                    Joseph Scott Davidson                 Camille R. Nicodemus
                    Mohammed Omar Badwan                  Sandra Davis Jansen
                    SULAIMAN LAW GROUP, LTD.              SCHUCKIT & ASSOCIATES, P.C.
                    2500 South Highland Avenue            4545 Northwestern Drive
                    Suite 200                             Zionsville, Indiana 46077
                    Lombard, Illinois 60148               +1 317-363-2400
                    +1 630-581-5450                       cnicodemus@schuckitlaw.com
                    +1 630-575-8180                       sjansen@schuckitlaw.com
                    jdavidson@sulaimanlaw.com
                    mbadwan@sulaimanlaw.com               Michael Joseph Sreenan
                                                          MICHAEL J. SREENAN P.C.
                    Counsel for Warren B. McFerren        1341 West Fullerton Avenue
                                                          No. 175
                                                          Chicago, Illinois 60614
                                                          +1 773-549-8700
                                                          msreeman@sreenanpc.com

                                                          Counsel for Trans Union LLC

                                                   1
Case: 1:18-cv-07562 Document #: 18 Filed: 12/13/18 Page 2 of 6 PageID #:62




                                                   Daniel Laurence Polsby
                                                   Paige Moray Neel
                                                   CLAUSEN MILLER P.C.
                                                   10 South LaSalle Street
                                                   Suite 1600
                                                   Chicago, Illinois 60603
                                                   +1 312-855-1010
                                                   +1 312-606-7852
                                                   dpolsby@clausen.com
                                                   pneel@clausen.com

                                                   Counsel for Fair          Collections    &
                                                   Outsourcing, Inc.

 B.     Briefly describe the nature of the claims asserted in the complaint and any

        counterclaims and/or third party claims.

        Plaintiff: Plaintiff claims FCO violated Section 1681-s-2(b) by: (1) failing to
        conduct an investigation with respect to the disputed information being reported on
        the FCO trade line, after receiving a request to do so from Trans Union; (2) failing
        to review all relevant information provided by Trans Union; (3) failing to modify,
        delete, or permanently block the inaccurate information on Plaintiff’s consumer
        reports; and (4) failing to report the results of its investigation or reinvestigation to
        Trans Union after being put on notice and discovering inaccurate reporting of the
        subject mortgage loan. Additionally, Plaintiff claims FCO violated Section
        1681i(a)(1) by failing to conduct a reasonable reinvestigation of its reporting on the
        subject mortgage loan within 30 days of receiving notice of his dispute.

        Plaintiff claims Trans Union violated Section 1681e(b) by failing to follow
        reasonable procedures to assure maximum possible accuracy of the information
        concerning Plaintiff. Plaintiff claims Trans Union violated Section 1681i(1)(A) by
        failing to conduct a reasonable reinvestigation to determine whether the disputed
        information is inaccurate and record the current status of the disputed information,
        or delete the item from the file before the end of the 30-day period beginning on
        the date on which Trans Union received Plaintiff’s dispute. (1) failed to follow
        reasonable procedures to assure maximum possible accuracy of information
        concerning Plaintiff; and (2) also failed to conduct a reasonable investigation to
        determine whether disputed information is inaccurate. Plaintiff claims violated
        Section 1681i(a)(2) by failing to provide notification of Plaintiff’s dispute to FCO
        before the expiration of the 5-business-day period beginning on the date on which
        Trans Union received Plaintiff’s dispute. Plaintiff claims Trans Union violated
        Section 1681i(a)(4) by failing to review and consider all relevant information
        submitted by Plaintiff before the end of the 30-day period beginning on the date on
        which Trans Union received Plaintiff’s dispute. Plaintiff claims Trans Union


                                           2
Case: 1:18-cv-07562 Document #: 18 Filed: 12/13/18 Page 3 of 6 PageID #:63



        violated Section 1681i(a)(5)(A) by failing to promptly delete that item of
        information from the file of Plaintiff, or modify that item of information, as
        appropriate, based on the results of the reinvestigation.

        Plaintiff claims FCO violated 15 U.S.C. §§ 1692e, e(2)(A), and e(10) by targeting
        Plaintiff who did not owe this debt. Plaintiff claims FCO violated 15 U.S.C. §
        1692e(8) by falsely communicating credit information; specifically, an “[o]pen”
        status as well as “$4,857.00” balance to Trans Union that did not belong to Plaintiff.

        Fair Collections & Outsourcing, Inc. (“FCO”): FCO denies that it violated the
        FDCPA. To the extent that the finder of fact determines that FCO did violate the
        FCO, the violation resulted from a bona fide error.
        Trans Union LLC (“Trans Union”): Trans Union is a consumer reporting agency,
        as that term is defined in the FCRA, and is regularly engaged in the preparation of
        consumer reports as defined by § 1681a(f). Trans Union maintains reasonable
        procedures designed to assure the maximum possible accuracy of the information
        it reports about consumers. Trans Union denies that it violated the FCRA in its
        handling of Plaintiff’s dispute(s) and that it is liable to Plaintiff in any manner
        whatsoever. Even if Plaintiff has suffered any compensable damages, Trans Union
        is not responsible for the injuries of which Plaintiff complains and are without fault
        concerning all claims and theories upon which Plaintiff relies.

 C.     Briefly identify the major legal and factual issues in the case.

        (1) Whether Trans Union maintained and followed reasonable procedures designed
        to ensure maximum possible accuracy in accordance with 15 U.S.C. §1681e(b)?
        (2) Whether FCO and Trans Union conducted a reasonable investigation in
        response to Plaintiff’s dispute pertaining to inaccurate credit reporting? (3)
        Whether FCO accurately furnished account information to Trans Union? (4)
        Whether FCO made false representations about the status of character of the debt?
        (5) Whether FCO communicated credit information which is known or which
        should be known to be false? (6) Whether FCO uses false representation or
        deceptive means to collect or attempt to collect debt that did not belong to Plaintiff?
        (7) Whether Plaintiff sustained damages recoverable under the FCRA? (8) Whether
        Plaintiff sustained damages recoverable under the FDCPA? (9) Whether Plaintiff
        mitigated his damages? (10) Whether Plaintiff’s damages were caused by any
        actions of FCO? (11) Whether Plaintiff’s damages were caused by any actions of
        Trans Union? (12) Whether any violation of the FDCPA was the result of bona
        fide error.

 D.     State the relief sought by any of the parties.




                                          3
     Case: 1:18-cv-07562 Document #: 18 Filed: 12/13/18 Page 4 of 6 PageID #:64



             As result of Defendants’ alleged willful violation(s) of 15 U.S.C. § 1681 et seq.,
             Plaintiff is seeking any actual damages sustained as result of Defendants’ failure
             or damages of no less than $100.00 and not more than $1,000.00; such punitive
             damages as the court may allow; and the costs of the action together with
             reasonable attorney’s fees as determined by the court. As result of Defendants’
             alleged negligent noncompliance with 15 U.S.C. § 1681 et seq., Plaintiff is seeking
             any actual damages sustained as result of Defendants’ failure, and the costs of the
             action together with reasonable attorney’s fees as determined by the court.

             As result of FCO’s alleged violation(s) of 15 U.S.C. § 1692 et seq., Plaintiff is
             seeking any actual damage sustained as result of FCO’s failure; such additional
             damages as the court may allow, but not exceeding $1,000.00; and the costs of the
             action, together with a reasonable attorney’s fee as determined by the court.

2.    Jurisdiction

      A.     Identify all federal statutes on which federal question jurisdiction is based.

             Subject matter jurisdiction exists over claims under the Fair Credit Reporting Act
             (the “FCRA”), 15 U.S.C. § 1681 et seq. under 28 U.S.C. §§ 1331 and 1337 and 15
             U.S.C. § 1681p. Subject matter jurisdiction exists over claims under the Fair Debt
             Collection Practices Act (the “FDCPA”), 15 U.S.C. § 1692 et seq. under 28 U.S.C.
             §§ 1331 and 1337 and 15 U.S.C. § 1692k(d).

3.    Status of Service

      A.     Identify any defendants that have not been served.

             None.

4.    Consent to Proceed Before a United States Magistrate Judge

      A.     Confirm that counsel have advised the parties that they may proceed before a

             Magistrate Judge if they consent unanimously and advise whether there is, or

             is not, unanimous consent. Do NOT report whether individual parties have so

             consented.

             Counsel have advised the parties that they may proceed before a Magistrate Judge.
             However, there isn’t unanimous consent to proceed before a Magistrate Judge.




                                              4
     Case: 1:18-cv-07562 Document #: 18 Filed: 12/13/18 Page 5 of 6 PageID #:65



5.     Motions

       A.     Briefly describe any pending motions.

              None.

       B.     State whether the defendant(s) anticipate responding to the complaint by filing

              an Answer or by means of motion.

              FCO anticipates filing an Answer on or before January 7, 2019.

              On December 6, 2018, Trans Union answered Plaintiff’s Complaint.

6.     Status of Settlement Discussions

       A.     Indicate whether any settlement discussions have occurred.

              On December 10, 2018, Plaintiff made an initial demand on FCO.

              No settlement discussions have occurred with Plaintiff and Trans Union.

       B.     Describe the status of any settlement discussions.

              Ongoing.

       C.     Whether the parties request a settlement conference.

              The parties don’t request a settlement conference at this time. Trans Union believes

              a settlement conference may be productive after some discovery has been taken.

 Dated: December 13, 2018                          Respectfully submitted,

 /s/ Joseph Scott Davidson                         /s/ Camille R. Nicodemus

 Joseph Scott Davidson                             Camille R. Nicodemus
 Mohammed Omar Badwan                              Sandra Davis Jansen
 SULAIMAN LAW GROUP, LTD.                          SCHUCKIT & ASSOCIATES, P.C.
 2500 South Highland Avenue                        4545 Northwestern Drive
 Suite 200                                         Zionsville, Indiana 46077
 Lombard, Illinois 60148                           +1 317-363-2400
 +1 630-581-5450                                   cnicodemus@schuckitlaw.com
 +1 630-575-8180                                   sjansen@schuckitlaw.com
 jdavidson@sulaimanlaw.com
 mbadwan@sulaimanlaw.com                           Michael Joseph Sreenan


                                               5
   Case: 1:18-cv-07562 Document #: 18 Filed: 12/13/18 Page 6 of 6 PageID #:66



                                           MICHAEL J. SREENAN P.C.
Counsel for Warren B. McFerren             1341 West Fullerton Avenue
                                           No. 175
                                           Chicago, Illinois 60614
                                           +1 773-549-8700
                                           msreeman@sreenanpc.com

                                           Counsel for Trans Union LLC

                                           /s/ Daniel Laurence Polsby

                                           Daniel Laurence Polsby
                                           Paige Moray Neel
                                           CLAUSEN MILLER P.C.
                                           10 South LaSalle Street
                                           Suite 1600
                                           Chicago, Illinois 60603
                                           +1 312-855-1010
                                           +1 312-606-7852
                                           dpolsby@clausen.com
                                           pneel@clausen.com

                                           Counsel for Fair Collections & Outsourcing,
                                           Inc.




                                       6
